Citation Nr: 1112672	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  05-36 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk





INTRODUCTION

The Veteran served on active duty from September 1996 to August 2000, and from February 2002 to August 2002. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO denied the Veteran's claim for a TDIU.  In May 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in November 2005.

In the May 2005 NOD, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  A June 2005 letter informed the Veteran that her hearing was scheduled in June 2005.  However, in a statement received on the date of the scheduled hearing, the Veteran's representative indicated that the Veteran wished to cancel her personal hearing request.

In June 2008, a Deputy Vice-Chairman of the Board denied the Veteran's motion to advance this appeal on the Board's docket, pursuant to the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2010).

In a December 2008 decision, the Board denied the Veteran's claim for a TDIU. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 Memorandum Decision, the Court vacated the Board's denial of a TDIU, and remanded the matter to the Board for further proceedings consistent with the Memorandum Decision.

The Board notes that, while the Veteran previously was represented by the American Legion, in September 2010, the Veteran granted a power-of-attorney in favor of private attorney Sean A. Ravin with regard to the claim on appeal.  The Veteran's current attorney has submitted written argument on her behalf.  The Board recognizes the change in representation.

For the reasons expressed below, the matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on her part, is required. 

As a final preliminary matter, the Board notes that in the August 2010 Memorandum Decision, the Court found that the Veteran's medical treatment records raised the issue of service connection for posttraumatic stress disorder (PTSD).  It does not appear that service connection for PTSD has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.  


REMAND

In light of points raised in the Court's Memorandum Decision, and the Board's review of the claims file, further RO action on the claim on appeal is warranted.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

The Veteran's lone service-connected disability is bipolar disorder, for which a 70 percent rating has been assigned.  Hence, the Veteran meets the minimum percentage requirements under 38 C.F.R. § 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disability renders her unemployable.

In this regard, the Board finds that further development is warranted.  As the Court noted in the August 2010 Memorandum Decision, the medical evidence of record indicates that employment would be extremely difficult in the Veteran's current condition.  In this regard, the November 2002 VA examiner noted that the Veteran's bipolar disorder significantly impairs her ability to maintain employment and the November 2004 VA examiner concluded that employment would be difficult given the severity of the Veteran's symptoms.  Both VA examiners noted that the Veteran had not been compliant with treatment and was not taking any medication.  The November 2004 examiner opined that the Veteran would be employable with proper treatment and medication.  However, other medical evidence of record reflects that the Veteran experienced difficulties when she was on medication.  The VA treatment records reveal that the Veteran's prescribed medication was ineffective and caused her to experience side effects.  Significantly, the Board notes that the Veteran's last VA examination addressing the matter of unemployability was in November 2004, over 6 years ago.

Under these circumstances, the Board finds that the evidence current of record does not adequately resolve the claim for a TDIU, and that a more contemporaneous examination of the Veteran would be helpful in resolving this claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  In this case, further opinions are needed to resolve the questions as to whether the Veteran is compliant with prescribed treatment and medication, and whether her psychiatric symptomatology renders her unemployable ..  

Hence, the RO should arrange for the Veteran to undergo VA examination, by a psychologist or psychiatrist, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, shall result in denial of the claim for a TDIU (which, in this case, is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO should obtain all outstanding medical records.  

The claims file contains VA medical records from VA Medical Center (VAMC) in the Pittsburgh, Pennsylvania dated through October 2004.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Pittsburgh VAMC any outstanding records of treatment for psychiatric disorders, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Documents of record also indicate that the Veteran receives disability benefits from the Social Security Administration (SSA).  On the Veteran's August 2004 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), the Veteran indicated that she receives disability benefits.  Additionally, in a February 2011 letter, the Veteran's attorney noted that there were outstanding SSA records.  These records may contain information pertinent to the claim on appeal.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The Board notes that while the Veteran was provided notice in October 2004 informing her of the information and evidence necessary to substantiate her claim for a TDIU, she was not provided notice regarding VA's assignment of disability ratings and effective dates.  See Dingess/Hartness v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the RO's letter should provide the Veteran with general information regarding VA's assignment of disability ratings and effective dates, as well as of the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified are consistent with the duties imposed by the Veterans Claim Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

As a final point,  the Board notes that the most recent VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, was submitted in November 2004, over 6 years ago.  Thus, while this matter is on remand, the RO should furnish the Veteran with a VA Form 21-8940 to enable her to provide updated employment information.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable her to provide updated employment information pertinent to the claim for a TDIU.

2.  The RO should obtain from the Pittsburgh VAMC any outstanding records of treatment for psychiatric disorders.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  The RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  The RO should, through VCAA-compliant notice sent to the Veteran and her attorney, request that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should ensure that its letter meets the requirements of Dingess/Hartman (cited above), particularly as regards VA's assignment of disability ratings and effective dates.

The RO should also clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file,  the RO should arrange for the Veteran to undergo VA examination, by a psychologist or psychiatrist, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected bipolar disorder renders her unable to obtain or retain substantially gainful employment.   

In rendering the requested opinion, the xaminer should consider all of the Veteran's psychiatric symptomatology.  The examiner should also clearly state whether the Veteran is currently undergoing treatment and if she is on medication.  If the Veteran is not undergoing treatment and/or is not currently taking medication, the examiner should address whether this is due to noncompliance, ineffective psychotropic medication, or to the side effects of such medication.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

8.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a TDIU.  If the Veteran fails, without good cause, to report to a scheduled examination, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should consider the claim in light of all pertinent evidence and legal authority.  

10.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and her attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


